Citation Nr: 1633954	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  13-12 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a headache disorder. 

3.  Entitlement to an evaluation in excess of 50 percent prior to April 8, 2015, and thereafter, in excess of 70 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.K.B. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to November 1971. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from various rating decisions by the Department of Veterans Affairs, Regional Office located in Atlanta, Georgia (RO), which in pertinent parts, denied the benefits sought on appeal.  

In a July 2010 rating decision, the RO awarded service connection for PTSD and assigned a 30 percent evaluation, effective from October 9, 2009 (the date of claim).  The Veteran appealed the initial assigned evaluation.  By the way of a December 2015 rating decision, the RO increased the assigned evaluation to 50 percent for entire period prior to April 8, 2015, and thereafter, assigned a 70 percent evaluation for PTSD.  In addition, in May 2011 rating decision, the RO denied the Veteran's claims for service connection for hearing loss and migraine headaches.  The Veteran has perfected an appeal as to the denial of his claims.

In May 2016, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.   In a July 2016 correspondence, the Veteran waived initial consideration of the additional evidence associated with the claims folder since the February 2013 statement of the case (SOC).  See 38 C.F.R. § 20.1304(c) (2015).  

In May 2016, the Veteran submitted an Application for Increased Compensation based on Unemployability, VA Form 21-8940, indicating that he is no longer employable because of his service-connected PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  As such, a claim TDIU has been raised and is considered on appeal.


FINDINGS OF FACT

1.  The competent evidence of record is in relative equipoise as to whether the Veteran's bilateral hearing loss is causally related to his active military service.

2.  The competent evidence of record is in relative equipoise as to whether the Veteran's current headache disorder, to include migraine headaches, is causally related to his active military service.

3.  For the period prior to April 8, 2015, the Veteran's disability due to PTSD was manifested by symptoms that more closely approximate occupational and social impairment that involves deficiencies in the areas of thinking, family relationships, and mood.

4.  At no point during the pendency of the appeal has the Veteran's disability due to PTSD been manifested by symptoms that more closely approximate total occupational and social impairment. 

5.  Since April 1, 2016, the evidence demonstrates that the Veteran's service-connected PTSD likely precludes him from securing or following a substantially gainful occupation.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 
2.  The criteria for entitlement to service connection for headache disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for entitlement to an evaluation of 70 percent, and not higher, prior to April 8, 2015 have been, and an evaluation in excess of 70 percent at any point during the pendency of the appeal has not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for entitlement to a TDIU since April 1, 2016, and not earlier, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, given the Board's favorable disposition to award service connection for bilateral hearing loss and headache disorder, and the award of TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claims.

With respect to the increased rating claim, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.   In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the claims folder.  While the Veteran indicated that he had previously received disability benefits from the Social Security Administration (SSA), a May 2016 response from SSA was negative for any medical records and other adjudication documents.  All records identified by the Veteran relating to this claim have been obtained, to the extent possible.  

The record contains the reports of VA psychiatric examinations dated in April 2010, December 2014, April 2015, and June 2016, in which the examiners addressed the severity of the Veteran's PTSD.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id.  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the central nervous system, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Bilateral Hearing Loss 

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that he has current hearing loss as result of his exposure to loud noises during his period of service.  The Veteran reports that he suffered acoustic trauma when he was in close proximity to a tank explosion blast, and he experienced hearing loss problems as a result of that acoustic trauma.  In addition, the Veteran reports that he was exposed to noise of gunfire and other combat noises while he was stationed in the Republic of Vietnam.  See April 2013 and March 2015 statements in support of the case, as well as the May 2016 Board hearing transcript. 

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss.  Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability. Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

A review of the claims folder demonstrates that the Veteran has current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  See the report of a December 2010 VA examination report.  Although the audiometric findings contained in the prior 2010 VA examinations report only demonstrate left ear hearing loss disability as defined by VA regulations and it is unclear from the September 2009 private audiology examination whether the speech recognition scores were obtained using the Maryland CNC test, the December 2010 VA examination does demonstrate bilateral hearing loss based on speech recognition scores as required under 38 C.F.R. § 3.385.  Accordingly, a current hearing loss disability has been established during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a current disability required for service connection includes a disability at the time of filing or during pendency of the claim). 

In addition, VA has conceded that the Veteran was exposed to extreme noises when it awarded service connection for tinnitus disability.  See July 2010 rating decision. An in-service injury, exposure to extreme noise, has been demonstrated. 

With regard to a medical nexus linking the Veteran's current hearing loss disability to his in-service exposure to extreme noise, the record contains November 2014 and December 2014 private medical statements opinion from Dr. J. P.S., who opined that the Veteran's bilateral hearing loss is more likely related to acoustic trauma that he suffer from the blast exposure during his period of service.  This private medical opinion appears to be based primarily on the Veteran's reported history of acoustic trauma and complaints of hearing loss.  The record also contains an April 2015 VA medical opinion report, in which the VA examiner stated that although the Veteran's symptoms, including hearing loss, did not support a diagnosis of traumatic brain injury (TBI), his bilateral hearing loss problems were likely related to in-service injuries sustained from the blast explosion.  Notably, although this medical opinion was based on a review of the claims folder, it was provided by a VA psychiatrist, and not an ear-related specialist.   

In contrast, the December 2010 VA audiology examination report shows that the VA examiner opined that the Veteran's bilateral hearing loss was not caused by noise exposure in service, reasoning that although there was medical evidence of temporary ear injury from the blast explosion, the Veteran's separation examination results did not demonstrate a significant threshold shift. 

Although the 2010 VA examiner's opinion is a medical conclusion that the Board cannot ignore or disregard, the Board is not obligated to accept any examiner's opinion over another medical opinion.  See Willis v. Derwinski, 1 Vet. App. 66   (1991); Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Rather, the Board's duty is to assess the probative value of the medical evidence.  Id.   Here, the 2010 VA examiner's medical opinion is based on a review of the Veteran's claims folder.  Although it appears that Dr. S. reviewed some of the Veteran's service treatment records pertaining to the 1969 blast injury, the private medical opinion is based primarily on the Veteran's reported history of hearing problems since service and does not address the in-service audiometric findings.  While the ability to review of claims folder does provide probative value to the medical opinion rendered based on that review, the Board has no reason to doubt the veracity of the Veteran's lay statements regarding his history of decreased hearing acuity upon which the private medical opinion is based.  The Board finds that the probative value of the conflicting medical opinions are at least in equipoise where one of the opinions is not more probative than the other.  Thus, any reasonable doubt is resolved in his favor and a medical nexus has been demonstrated.

The Board finds that when viewed in the light most favorable to the Veteran, the evidence of record is at least in equipoise on whether the Veteran's left ear hearing loss is related to his period of service.  Resolving any doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Migraine Headache 

The Veteran seeks entitlement to service connection for a headache disorder.  He contends that his current headache disorder is a result of his period of service when he suffered injuries during a tank explosion blast.  The Veteran reports that he began experiencing headaches after the blast explosion and he has continued to experience headaches, which have progressively worsened, since then.  

The Veteran reports that although he was not formally evaluated for headache complaints, he would receive aspirin to treat his headache pain during his period of service, and after service, he would treatment severe headaches by resting in a dark and quiet room.  The Veteran further reports that he did not seek treatment for headache until 2007, when his headache had worsened and resulted in periodic vision impairment, and he was assessed with ophthalmic migraine headaches.  The Veteran states he did not seek post-service treatment prior to 2007 because of insurance implications.  See April 2013 statement in support of the case, as well as May 2016 Board hearing transcript. 

A review of the Veteran's service treatment records shows that he sustained injuries from a "concussion blast" in April 1969, which included complaints of hearing loss,  ear pain, dizziness, vertigo, and nausea.  The Veteran was prescribed pain medication to treat his blast-related symptoms.  None of the treatment records show specific complaints for headaches, and on his October 1971 report of medical history prior to separation, the Veteran specifically denied having had experienced frequent or severe headaches during his period of service.  In addition, the October 1971 examination prior to separation shows he received a normal neurologic evaluation.  

Post-service treatment records show that the Veteran began receiving VA treatment for chronic headaches in 2009.  He was assessed with ophthalmologic migraines in November 2009.  Although it was noted that the Veteran reported a history of a concussion injury in-service, no diagnosis was provided for residuals of a concussion injury.  Subsequent VA and private medical records continue to show treatment for chronic headache disorder, to include migraine headaches.  

The report of an April 2015 VA neurology examination report reflects diagnoses of migraine headache and cluster headache, which had an onset in 1969.  The VA examiner noted that the Veteran reported a history of head injury, with loss of consciousness, during his period of service, and he reported the onset of headache pain during service.  The Veteran reported that he currently experiences migraine headache on weekly basis, and include symptoms of nausea, photophobia and phonophobia.  

The medical evidence of record demonstrates that the Veteran has current headache disability.  The Board acknowledges that the service treatment record do not show treatment for chronic headache disorder and the post-service treatment records do not show diagnosis of a chronic disorder until decades after his separation from service.  See 38 C.F.R. §§ 3.303, 3.307. 3.309. However, the service treatment records do show that the Veteran suffered injuries from the 1969 blast explosion and the Veteran has competently reported that his current headaches had an onset during his period of service.   As such, current disability and in-service injury have been demonstrated.  

Turning to the remaining question on appeal, whether the competent evidence of record demonstrates a medical nexus that links the Veteran's current diagnosed headache disorder to his period of service.  Here, the Board finds that the medical evidence does provide such a link.  The Veteran has provided private medical November 2014 and December 2014 statements from Dr. S., in which, he opined that the Veteran's headache disorder is more likely related to his 1969 blast explosion injuries.  In addition, the record also contains an April 2015 VA medical opinion report, in which the VA examiner stated that although the Veteran's symptoms did not support a diagnosis of traumatic brain injury (TBI), his headaches were likely related to in-service injuries sustained from the blast explosion.  There is no medical opinion to the contrary.

As such, the Board finds that the medical evidence of record demonstrates that the Veteran's current headache disorder is related to his period of service.  Resolving any doubt in the Veteran's favor, the Board finds that the criteria for service connection for headache disorder are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

3.  Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).   If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran seeks higher evaluations for his PTSD disability.  He is currently assigned a 50 percent rating prior to April 8, 2015, and thereafter, assigned a 70 percent rating for his PTSD.  His disability is currently rated under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Notably, the rating schedule is based upon the Diagnostic and Statistical Manual (DSM) of Mental Disorders for purposes of evaluating psychiatric disorders, which has been updated to the Fifth Edition (DSM-V) for VA purposes for all cases certified to the Board on or after August 4, 2014.  See 38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-V).  In the present case, the claim was originally certified to the Board prior to August 4, 2014.  Therefore, in this case 38 C.F.R. § 4.130 require the criteria set forth in DSM-IV only.

Under the criteria found at Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See DSM- IV; Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  A GAF score from 41 - 50 is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  Id.   

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the Veteran seeks higher evaluations for his PTSD disability.  As explained in more detail below, prior to April 8, 2015, the evidence of record shows that the signs and symptoms of the Veteran's psychiatric disorder is more consistent with the criteria reflected by a 70 percent disability rating, but at no point during the pendency of the appeal, does the severity of the Veteran's PTSD disability support an evaluation in excess of a 70 percent disability rating.  Since evidence of record reflects similar symptomatology throughout the entire period under appeal, staged ratings are not appropriate.  See 38 C.F.R. § 4.1.

The Veteran filed his claim for service connection for PTSD in October 2009.  A review of the evidence of record shows the Veteran underwent four VA psychiatric examinations during the course of the period under appeal.  The record also reflects that during this period, the Veteran has received therapy and medication to treat the symptomatology associated with his PTSD. 

Collectively, the competent medical and lay evidence of record demonstrates that throughout the entire period under appeal, the Veteran's PTSD disability has been manifested by mood swings, anxiety, depressed mood, intrusive thoughts, feelings of guilt, chronic sleep impairment, weekly panic attacks, irritability, obsessive rituals, diminished enjoyment, mild memory impairment, disturbances in mood and motivation, difficulty with establishing and maintaining relationships, and difficulty adapting in stressful situations.  The severity of his PTSD disability has been characterized as severe by his treating VA mental health providers. 

The Board finds that the record shows that the nature and extent of the Veteran's symptomatology more closely approximates the criteria for a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The objective findings, however, are insufficient to warrant a rating to the next higher, 100 percent, rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board acknowledges that clinical findings from both the April 2015 and June 2016 VA examination reports show additional symptoms, such as impaired judgement and impaired impulse control; however, at no point during the period under appeal has the evidence demonstrated that the Veteran's PTSD is manifested by symptoms consistent with such severe criteria as more closely approximate a total disability rating.  In this regard, the evidence of record does not demonstrate symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Rather, the Veteran was found to be generally oriented, sufficiently groomed, and able to care for himself.  In addition, at no point during the entire period under appeal was the Veteran's PTSD disability characterized as resulting in totally disabling symptomatology.  

These findings indicate that the Veteran's PTSD disability does no more than contribute to his difficulty social and occupational functioning with others.  These objective findings approximate the criteria for a 70 percent disability rating, and are insufficient to warrant a rating to the next higher, total disability, rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the next higher rating of 100 percent is not warranted for any period under appeal.

In summary, the Veteran's symptomatology supports the assignment of evaluation of a 70 percent disability rating for the period prior to April 8, 2015, but at no point during the pendency of the appeal, has his disability support the assignment of an evaluation in excess of 70 percent.  A higher evaluation of 100 percent is not warranted for the Veteran's PTSD disability at any point during the period under appeal.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

 Extraschedular Considerations 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

However, in this case, the medical evidence fails to show anything unique or unusual about the disability at issue that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the assigned 70 percent rating.  Rating in excess of the assigned rating is provided for certain manifestations of his PTSD, but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected mental health disability.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

4.  TDIU 

The Veteran seeks entitlement to a total disability rating based on individual unemployability (TDIU) due to the severity of his service-connected PTSD disability.  The Veteran contends that his service-connected PTSD is so severe as to preclude him from obtaining and maintaining substantially gainful employment.  
The Veteran reports that his PTSD has affected his ability throughout the applicable period under appeal; however, he last worked full-time on June 30, 2015 and he became too disabled to work as of April 1, 2016.  See May 2016 Application for Increased Compensation based on Unemployability, VA Form 21-8940.  From July 2015 to March 2016, the Veteran was able to work 15-30 hours a week as a self-employed consultant, where his earned income was approximately $56,840.00 during that 12-month period. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  In 2015, the poverty threshold for one person under the age of 65 was $12,331, and the poverty threshold for one person over the age of 65 was $11,367.  See U.S. Department of Commerce, Bureau of the Census, Poverty Thresholds for 2015 by Size of Family and Number of Related Children Under 18 Years (last reviewed on August 23, 2016).  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.  

 A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

As was discussed above, TDIU may be awarded on a schedular or extraschedular basis.  In this case, only the schedular basis need be considered.  The Veteran's service-connected disabilities are: PTSD, rated as 70 percent disabling; and tinnitus, rated as 10 percent disabling. The Veteran's combined disability rating is 70 percent; therefore, he meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

Initially, the Board notes that the evidence of record demonstrates that the Veteran was able to maintain substantially gainful employment until March 31, 2016.  See June 2016 Board hearing transcript, May 2016 Application for Increased Compensation based on Unemployability, VA Form 21-8940, and the report of a December 2014 VA examination.  Although the Veteran reported that he only worked on a part-time basis from July 2015 to March 2016, his employment during that period cannot be considered marginal.  In this regard, the Veteran's reported earned income for that period well-exceeds the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  See 38 C.F.R. § 4.16(a).  As such, the evidence of record does not support an award of TDIU prior to April 1, 2016. 

As of April 1, 2016, the competent evidence of record does demonstrate that the severity of the Veteran's service-connected PTSD precluded him from substantially gainful occupation.  For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected PTSD disability renders him unable to secure and follow a substantially gainful occupation as of April 1, 2016.

The Veteran claims that he is no longer employable because of the severity of his PTSD.  The Veteran reported that he became too disabled to work on March 31, 2016.  During the June 2016 Board hearing, the Veteran testified that while he was working he had significant difficulty handling stress and working with clients.  He further testified that he lost several of his contracting jobs because of his inability to work with clients.  The Veteran asserts that his PTSD disability precludes him from obtaining and maintaining any form of employment. 

In addition, the record contains the report of a June 2016 VA psychiatric examination, in which the VA examiner concluded that it was at least as likely as not that the severity of the Veteran's PTSD disability precluded his ability to obtain and maintain any form of employment.  The VA examiner found that although the Veteran had been able to work as a private legal consultant, performing research for clients, despite his PTSD disability, his symptoms have worsened to where his irritability and impulse control issues have led him to make poor decisions with regard to communication with his clients, and he is no longer able to work.  

The Board finds that the when viewed in the light most favorable to the Veteran, the evidence is at least in equipoise that he is unable to obtain or maintain substantially gainful employment because of totality of his occupational impairment due to PTSD disability. 

In sum, the record does not support an award of TDIU prior to April 1, 2016 as the Veteran was able to maintain substantially gainful employment during that period despite the severity of his PTSD.  As of April 1, 2016, the severity of the Veteran's service-connected PTSD disability has precluded his occupational functioning, and entitlement to a TDIU is warranted as of that date.  Accordingly, the Veteran's appeal of this issue is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for headache disorder is granted. 

Entitlement to an evaluation of 70 percent, and not higher, prior to April 8, 2015 is granted, and an evaluation in excess of 70 percent since then is denied. 

Entitlement to a TDIU since April 1, 2016 is granted. 




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


